Judgment, Supreme Court, New York County (George Roberts, J., on suppression motion; James Leff, J., at plea and sentence), rendered April 1, 1996, convicting defendant of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 9 years to life, unanimously affirmed.
Summary denial of defendant’s motion to suppress identifica*661tion testimony was proper. The parties’ submissions did not raise any factual issue requiring a Wade hearing. The identifications in this ongoing undercover operation were clearly confirmatory (see, People v Prekuli, 256 AD2d 77, lv denied 93 NY2d 877; People v Montgomery, 213 AD2d 563, 564, affd 88 NY2d 926; People v Harewood, 206 AD2d 437, lv denied 84 NY2d 1032).
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.